Citation Nr: 0431769	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  99-00 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis, 
left knee with postoperative scar, status post left total 
knee replacement, for the period beginning September 1, 1998 
to March 6, 1999.

2.  Entitlement to an increased evaluation for arthritis, 
left knee with postoperative scar, status post left total 
knee replacement (left knee disorder), for the period 
beginning May 1, 2000.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
2002.  

The issue of entitlement to increased evaluations for left 
knee disorder comes to the Board of Veterans' Appeals (Board) 
from an April 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which assigned a 30 percent evaluation, effective September 
1, 1998.  In an April 2002 rating decision, the RO awarded a 
temporary 100 percent evaluation for the veteran's left knee 
disorder, effective March 7, 1999, and then assigned an 
evaluation of 30 percent, effective May 1, 2000.  The veteran 
testified before this Judge at a Travel Board hearing in 
September 2004.

The Board notes that it appears from statements received by 
the veteran in March 2004 and September 2004 that he is 
raising the issues of entitlement to service connection for 
left ankle disorder, left hip disorder, lower back disorder, 
and depression, all secondary to his left knee disorder.  In 
a written statement from the veteran received July 2001, the 
veteran also appeared to show interest in applying for 
vocational rehabilitation benefits.  These issues are 
referred to the RO.

The issue of increased evaluation for left knee disorder, for 
the period beginning May 1, 2000, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The evidence shows total left knee replacement with 
symptoms of limitation of extension to 20 degrees and flexion 
to 110 degrees, but no objective evidence of severe painful 
motion or severe weakness in the left knee from September 1, 
1998 to March 6, 1999.  

2.  The evidence further shows partial subluxation of the 
left knee with the gait slightly antalgic along with 
instability in flexion and tightness in extension during 
range of motion testing from September 1, 1998 to March 6, 
1999.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for the veteran's service-connected left knee 
disorder from September 1, 1998 to March 6, 1999 are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5055, 5260, 5261 (2004).

2.  The criteria for a separate evaluation of 10 percent, but 
no higher, for the veteran's service-connected left knee 
disorder from September 1, 1998 to March 6, 1999 are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his increased rating claim in a 
notification letter following the passage of the VCAA, dated 
in October 2001.  The VA fully notified the veteran of what 
is required to substantiate such claims in the notification 
letter.  The VCAA letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports dated in 
November 1998, February 2001 and November 2001, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Rating Claim

Service medical records showed that the veteran injured his 
left knee in July 1968 and subsequently underwent a 
menisectomy.  Separation examination noted a scar on the left 
knee with weakness.  In a June 1973 rating decision, the RO 
granted service connection for left knee disorder and 
assigned a 10 percent evaluation.  

Private medical records show that the veteran received a 
total left knee replacement on July 22, 1997.  The current 
appeal arises from an April 1998 rating decision that 
temporarily increased the veteran's left knee disorder 
evaluation to 100 percent from July 22, 1997 to August 31, 
1998, and then awarded a 30 percent evaluation from September 
1, 1998.  Private medical records from Pennsylvania Hospital 
show that the veteran underwent revisional total knee 
arthroplasty on March 7, 1999 due to a failed left total knee 
arthroplasty.  The veteran received a prosthetic replacement 
of the knee joint.  The RO, in an April 2002 rating decision, 
temporarily increased the veteran's left knee disorder 
evaluation to 100 percent, effective March 7, 1999, and then 
continued the 30 percent evaluation, effective May 1, 2000.  
As noted above, the issue of increased rating from May 1, 
2000 will be remanded for further development.  Therefore, 
the Board will now analyze the issue of increased evaluation 
of left knee disorder from September 1, 1998 until March 6, 
1999, currently rated at 30 percent.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records. 38 C.F.R. §§ 4.2, 4.41 (2004).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO has rated the veteran under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 and 5055.  Traumatic 
arthritis established by X-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2004).  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.

As arthritis is rated on limitation of motion, Diagnostic 
Codes 5256 (ankylosis of the knee), 5260 (limitation of leg 
flexion), and 5261 (limitation of leg extension) will be 
considered.

Under Diagnostic Code 5055, replacement of the knee warrants 
a 100 percent evaluation for a one year period after the 
surgery.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated by analogy to 
Diagnostic Codes 5256, 5260 or 5261.  The minimum evaluation 
is 30 percent.  38 C.F.R. Part 4, Diagnostic Code 5055. 

Here, the November 1998 VA examination report did not address 
whether the veteran's left knee exhibited severely painful 
motion or severe weakness in the affected extremity.  The 
examiner did note that the veteran's left knee continued to 
hurt even after his total knee replacement in July 1997 and 
that an August 1998 X-ray report showed that the total knee 
replacement may have been angled incorrectly.  

The private medical report dated in November 1998 noted that 
the veteran complained of progressively worsening left knee 
pain that had become intolerable and severe.  The veteran 
complained of pain when walking, he did not use a cane to 
ambulate, but had only a 10-minute walking tolerance.  While 
the report noted the veteran's subjective symptoms, range of 
motion testing and other clinical findings did not show 
objective evidence of severe painful motion or severe 
weakness in the left knee.  Range of motion was 20 degrees to 
extension and 110 degrees flexion.  There was no objective 
clinical findings of severe painful motion or severe weakness 
during range of motion testing. There was also no other 
objective medical evidence showing severe painful motion or 
severe weakness in the left knee from September 1998 to March 
1999.  As such, a 60 percent evaluation is not warranted 
under Diagnostic Code 5055.  
The Board will now evaluate the veteran's left knee disorder 
by analogy to Diagnostic Codes 5256, 5260 or 5261 as per the 
instruction under Diagnostic Code 5055.  Given the ranges of 
motion recorded in the November 1998 VA medical examination 
and private treatment reports in the claims file, the knee 
disorder at issue does not involve ankylosis, and any 
limitation demonstrated has not been described as comparable 
to ankylosis.  Therefore, the application of Diagnostic Code 
5256 would not be appropriate.

As for Diagnostic Codes 5260 and 5261, the Board notes that a 
recent General Counsel opinion indicated that separate 
ratings may be assigned under Diagnostic Codes 5260 and 5261 
for disorders involving the same joint.  VAOPGCPREC 9-2004.  

Under Diagnostic Code 5260, leg flexion limited to 60 degrees 
is rated as noncompensable and a 10 percent rating is applied 
when flexion is limited to 45 degrees.  A 20 percent rating 
is assigned for flexion limited to 30 degrees and the highest 
evaluation under this code is 30 percent, assigned for 
flexion limited to 15 degrees.  In this case, range of motion 
testing for flexion on clinical evaluation is limited to 110 
degrees, even when considering functional loss under DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  As such, the veteran 
cannot receive a separate compensable evaluation under 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 30 percent rating is warranted 
for limitation of extension to 20 degrees.  A 40 percent 
evaluation is warranted for limitation of extension to 30 
degrees and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  On VA examination conducted 
in November 1998, the left knee demonstrated 3 degrees 
extension.  Examination of the left knee showed it to be 
moderately swollen, with increased warmth and moderate 
crepitance.  Private medical examination dated in November 
1998 noted limitation of extension to 20 degrees with 
tightness in extension.  There are no other findings of 
record which would suggest a greater than 20 degrees 
limitation of extension of the left knee from September 1, 
1998 through March 6, 1999.  Therefore, using Diagnostic Code 
5260 to rate the limitation of motion due to arthritis would 
not result in a higher evaluation, even when considering 
functional loss under DeLuca, supra.

In sum, the objective medical evidence does not demonstrate 
that the veteran's left knee disorder warrants a 60 percent 
evaluation or higher under Diagnostic Code 5055 from 
September 1, 1998 to March 6, 1999, even after rating by 
analogy to Diagnostic Codes 5256, 5260, or 5261 or 
considering separate ratings for Diagnostic Codes 5260 and 
5261.  VAOPGCPREC 9-2004.

Regarding other diagnostic codes, there is no clinical 
evidence demonstrating that the veteran's surgical scarring 
was tender or painful on objective demonstrating to warrant a 
separate evaluation under 38 C.F.R. § 4.119, Diagnostic Code 
7804 for September 1, 1998 through March 6, 1999.  

As for 38 C.F.R. § 4.71a, Diagnostic Code 5257, there are 
situations in which the application of 38 C.F.R. §§ 4.40, 
4.45, or 4.59 is warranted in order to evaluate the existence 
of any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's joints.  See DeLuca, supra.  Here, Diagnostic 
Code 5257 is not predicated on loss of range of motion, and 
it would be reasonable to conclude that provisions such as 38 
C.F.R. §§ 4.40, 4.45, and 4.59 with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  However, 
VA's General Counsel has held that if a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 38 
C.F.R. §§ 4.40, 4.45, and 4.59. VAOPGCPREC 9- 98 (August 14, 
1998).  That is the case in this instance, as the veteran 
currently receives a separate rating for arthritis that is 
based on limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5055, 5260, 5261.  In other 
words, the veteran is entitled to an additional separate 
evaluation under Diagnostic Code 5257, if the evidence 
demonstrates recurrent subluxation or lateral instability.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability, a 20 percent evaluation is warranted for 
moderate and 30 percent for severe.  38 C.F.R. § 4.71a, 
Diagnostic code 5257.  

Upon review, private medical examination dated in November 
1998 indicated objective medical findings showing instability 
in flexion and tightness in extension.  The patella was 
partially subluxated, overall alignment of the knee was in 
valgus and the gait was slightly antalgic.  In addition, the 
VA examination report dated in November 1998, as noted above, 
indicated that X-ray evidence showed the left knee 
replacement was angled incorrectly and moderate crepitus on 
range of motion testing.  These symptoms are contemplated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for other 
impairment of the knee such as recurrent subluxation or 
lateral instability.  

The objective findings of partial subluxation of the left 
knee with the gait slightly antalgic demonstrates slight 
recurrent subluxation to warrant a separate 10 percent 
evaluation under Diagnostic Code 5257.  However, there is no 
evidence of lateral instability or objective findings of 
moderate recurrent subluxation to warrant a 20 percent or 
higher evaluation under Diagnostic Code 5257 from September 
1, 1998 to March 6,  1999.  While the November 1998 VA 
examination report noted moderate crepitus on motion testing, 
the overall symptomatology of the veteran's left knee showed 
slight recurrent subluxation, which warrants a 10 percent 
evaluation under 38 C.F.R. § 4.71A, Diagnostic Code 5257, 
from September 1, 1998 to March 6, 1999.  

In sum, the Board has considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available Diagnostic Codes and the 
medical evidence of record, the Board finds that the veteran 
is not entitled to an evaluation in excess of 30 percent 
under Diagnostic Codes 5010, 5055 from September 1, 1998 to 
March 6, 1999.  However, the objective medical evidence does 
show slight recurrent subluxation to warrant a separate 
evaluation of 10 percent under Diagnostic Code 5257 from 
September 1, 1998 through March 6, 1999.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis. See 38 
C.F.R. § 3.321(b)(1) (2004).


ORDER

Entitlement to an evaluation in excess of 30 percent from 
September 1, 1998 to March 6, 1999 for left knee disorder 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5055 is 
denied.  To this extent, the appeal is denied. 

Entitlement to a 10 percent evaluation from September 1, 1998 
to March 6, 1999 for left knee disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 has been established.  To this 
extent, the appeal is granted.


REMAND

For the issue of increased evaluation for left knee disorder 
from May 1, 2000, the veteran indicated in his substantive 
appeal received in December 1998 that his left knee disorder 
has not improved since his surgery.  He reiterated this 
statement in a VA Form 646 received March 2004.  Based upon 
the above statement, coupled with the fact that the last VA 
examination was performed in November 2001, approximately 
three years ago, the Board believes a new examination is 
required in order to assess the veteran's current level of 
disability.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any appropriate action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio, supra;Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  A 
record of his notification must be 
incorporated into the claims file.

2.  After completion of  the above, the 
veteran should be afforded a VA 
examination to determine the nature and 
severity of the veteran's service-
connected left knee disorder.  The claims 
folder, and a copy of this remand must be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination.  The record demonstrates 
post surgical scarring.  The previous and 
revised criteria for rating skin 
disabilities, including scarring, must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  All 
necessary tests and studies should be 
conducted.  Detailed reasons and bases 
for all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinion.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
The veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



